Citation Nr: 0813868	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO. 03-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1. Entitlement to service connection for chronic contusion, 
medial epicondyle, right elbow. 

2. Entitlement to service connection for a cervical spine 
disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1974. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, in pertinent part, 
service connection for chronic contusion, medial epicondyle, 
right elbow, and a cervical spine disorder. 

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in December 2004. A transcript of that hearing is 
of record and associated with the claims folder. The Board 
remanded the instant claims in May 2005, for compliance with 
the then-recently enacted Veterans Claims Assistance Act 
(VCAA). See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).
 
After careful consideration of the evidence of record in 
light of precedential opinions by the appellate courts 
relating to VA's duty to assist claimants, the Board finds 
that his matter must again be remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.



REMAND

The veteran asserts that chronic contusion, medial 
epicondyle, right elbow and a cervical spine disorder are a 
result of a roller skating accident in service. She also 
maintains that chronic contusion, medial epicondyle, right 
elbow and a cervical spine disorder are secondary to her 
service-connected rotator cuff tear of the right shoulder. 

The Board has determined that a VA medical examination must 
be afforded the veteran, pursuant to VA's duty to assist. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Although the VA medical examiner and the RO/AMC are obligated 
to ensure review of the claims folder, and the Board 
presently expresses no opinion as to the merits of the 
claims, the veteran's service medical records show that in 
January 1974, she fell on her right arm roller skating and 
complained of pain in her right shoulder. Although the 
veteran has periodically asserted that she was shown a 
"hairline fracture" of an unknown point on her arm, the x-
rays taken at that time were negative. 

Service department radiographic examination indicated that 
the right humeral head was a little more medial than usually 
seen, there was no evidence of dislocation, and there was no 
erosion about the humeral head seen. There were no other 
findings in the service medical records related to her elbow 
or neck except in July 1974, she complained of a sore neck 
and chest pain. Diagnostic impression at that time was upper 
respiratory infection. During an October 1974 separation 
physical examination, the veteran reported that she was in 
"fine health," except for back pain.

Notwithstanding the lack of findings related to the right 
elbow and the neck in service, the veteran states that she 
has had pain in these areas since service that has worsened 
over the years. Moreover, she indicates that she has not 
sustained any other trauma since service to cause the neck 
and elbow complaints. Recent x-rays show that she has a 
partial tear of the rotator cuff, right shoulder with 
limitation of motion and pain. The veteran is in receipt of 
service connection for this disability. 

In March 2002 and April 2003 medical reports, the veteran was 
diagnosed as having a chronic contusion of the medical 
epicondyle. The latter examination specifically linked the 
disorder to the reported in-service incident, but also noted 
the veteran's report that "she was told" that she had 
sustained a hairline fracture of the elbow when she injured 
her shoulder. It is unknown whether the examiner reviewed the 
service medical records, or whether the examiner relied both 
on the veteran's account and the service medical records. 

The source of the information provided to the medical care 
provider is critical as it bears upon the accuracy of the 
source of the veteran's claimed disorder. Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record). 
 
In VA medical records of November 2004, the examiner relates 
that he could not tell if the veteran's cervical spine 
disorder was related to her service-connected right shoulder 
until surgery has been performed. 



There is medical evidence that the veteran sustained an 
injury in service. Further, she associates her elbow and neck 
complaints with the injury. However, the evidence of record 
is not sufficient to determine if these disorders are due to 
injury sustained in service. Most importantly the bases of 
any opinions provided by VA medical care providers as to the 
source of the veteran's cervical spine disorder and right 
elbow disorder are not clear. A medical examination and 
opinion regarding any link between the veteran's service and 
her right elbow and cervical spine disorders, to include as 
secondary to her service-connected right shoulder disability, 
needs to be addressed prior to final resolution of the 
claims. 

In a June 2006 Supplemental Statement of the Case (SSOC), the 
RO related the regulations pertaining to secondary service 
connection. It was indicated that this was the new regulation 
pertaining to secondary service connection. The regulations 
provided were not new, and 38 C.F.R. § 3.310 (a)(b) (2007) 
should be used to evaluate the claims as they relate to 
secondary service connection. These regulations should be 
provided to the veteran. 

Accordingly, the case is REMANDED for the following action:

1. All VA inpatient and outpatient 
medical records since November 2004 to 
the present, related to the veteran's 
right shoulder and/or cervical spine 
should be obtained and associated with 
the claims folder. 

2. The veteran should be afforded 
appropriate VA medical examinations for 
her right elbow and cervical spine 
disorders. All indicated studies should 
be performed. An opinion should be 
provided by the examiner(s) indicating 
whether the veteran's right elbow and/or 
cervical spine disorders are a result of 
an event in service or in the 
alternative, if these disabilities are 
due to or are aggravated by her service-
connected right shoulder disability. 

The examiner must review the service 
medical records and the summary of 
evidence as is provided above, and 
acknowledge such receipt and review in 
any report generated as a result of this 
remand. In particular, the examiner must 
comment upon the medical likelihood that, 
apart from the veteran's account and with 
due examination of service department 
radiological findings, the veteran 
sustained a "hairline fracture" at the 
time she fell during active military 
service in January 1974, and if so 
whether the currently-claimed elbow 
disorder is the result of that fall. A 
rationale should be provided for any 
opinion rendered. If the examiner is 
unable to make a determination of the 
etiology of the elbow and cervical spine 
disorders without resorting to 
speculation, the examiner should so 
state.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for service connection for chronic 
contusion, medial epicondyle, right elbow 
and a cervical spine disorder on a direct 
basis, and also as secondary to the 
veteran's service-connected right 
shoulder disability, pursuant to 
38 C.F.R. § 3.310(a)(b). 

If any benefit sought on appeal remains 
denied, the veteran should be provided a 
SSOC. The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





